Case 1:20-cr-20245-RNS Document 17 Entered on FLSD Docket 11/17/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 20-MJ-03562-LMR-1

  UNITED STATES OF AMERICA

               Plaintiff,
  vs.

  JONATHAN GUERRA BLANCO

          Defendant.
  _______________________________/

                   DEFENDANT, JONATHAN GUERRA BLANCO’S
                       UNOPPOSED MOTION TO CONTINUE
                   PRELIMINARY HEARING AND ARRAIGNMENT
                                   AND
        DEFENDANT’S ACKNOWLEGMENT OF EXCLUDABLE SPEEDY TRIAL TIME

          COMES NOW the Defendant, JONATHAN GUERRA BLANCO, by and through his

  undersigned counsel, and presents herewith, his Unopposed Motion to Continue Preliminary

  Hearing and Arraignment, and respectfully requests that this Honorable Court reschedule these

  matters for a minimum of thirty (30) days beyond the present December 3, 2020 (11:00 a.m.) date,

  and Defendant’s Acknowledgment of Excludable Speedy Trial Time, and states as follows:

          1.        Presently, the Preliminary Examination and Arraignment are scheduled for

  December 3, 2020 at 11:00 a.m. in the Miami Division before the MIA Duty Magistrate.

          2.        The undersigned counsel is in need of additional time in which to prepare for the

  Preliminary Hearing and Arraignment in this cause due to the great complexities of this case, and

  respectfully requests that this Honorable Court reschedule these matters for a minimum of thirty

  (30) days beyond the December 3, 2020 date.

          3.        Counsel has consulted with the Defendant and he is fully advised of this request for

  a continuance and authorizes counsel to so advise the Court of his consent thereto. Additionally,
Case 1:20-cr-20245-RNS Document 17 Entered on FLSD Docket 11/17/2020 Page 2 of 3




  the Defendant acknowledges that the time attributable to this continuance shall be excludable time

  in calculating the period within which trial must commence in accordance with the provisions of

  the Speedy Trial Act, 18 U.S.C. §3161.

         4.      In accordance with SDFL Local Rule 88.9, the undersigned counsel has been in

  contact with Jonathan Kobrinski, the Assistant United States Attorney assigned to this case, and

  he has advised that the Government does not oppose the relief requested herein.

         5.      The within Unopposed Motion to Continue the Preliminary Hearing and

  Arraignment is filed in the utmost of good faith and in the interest of justice, and is not the result

  of a lack of due diligence.

         WHEREFORE, Defendant, JONATHAN GUERRA BLANCO, respectfully prays that

  this Honorable Court enter its order granting the within Unopposed Motion to Continue the

  Preliminary Hearing and Arraignment, and thereby continue these matters for a minimum of thirty

  (30) days beyond the present December 3, 2020 date.

                                                        Respectfully submitted,

                                                        Ana M. Davide, Esq.
                                                        Florida Bar No. 875996
                                                        2929 SW 3rd Ave., Suite 420
                                                        Miami, Florida 33129
                                                        Telephone: (305) 854-6100
                                                        Fax: (305) 854-6197
                                                        E-mail: ana@anadavidelaw.com
                                                        (Counsel for Def., Jonathan Guerra Blanco.)

                                                        /s/ Ana M. Davide__________
                                                        Ana M. Davide, Esq.




                                                    2
Case 1:20-cr-20245-RNS Document 17 Entered on FLSD Docket 11/17/2020 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 17th day of November, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached service List in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.

                                                        Ana M. Davide, Esq.
                                                        Florida Bar No. 875996
                                                        2929 SW 3rd Ave., Suite 420
                                                        Miami, Florida 33129
                                                        Telephone: (305) 854-6100
                                                        Fax: (305) 854-6197
                                                        E-mail: ana@anadavidelaw.com
                                                        (Counsel for Def., Jonathan Guerra Blanco.)

                                                        /s/ Ana M. Davide__________
                                                        Ana M. Davide, Esq.

                                           SERVICE LIST

                  United States of America v. JONATHAN GUERRA BLANCO
                                  Case No. 20-mj-03562-LMR-1
                    United States District Court, Southern District of Florida

  Jonathan Kobrinski, Assistant United States Attorney
  Office of the United States Attorney
  99 N.E. 4th Street, 6th Floor
  Miami, Florida 33132
  Office: (305) 961-9074
  Email: jonathan.kobrinski@usdoj.gov




                                                    3
